Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant's amendment filed 11/8/2021.
Claims 1-34 are pending.  Claims 8-19 and 25-34 are withdrawn from further consideration as being related to non-elected invention.
The previous rejection of claims 1-7 and 20-24 under 35 U.S. C. 102(a)(1) as being anticipate by Flavel et al. (Electrochimica Acta 55 (2010) 3995-4001, hereinafter Flavel) is withdrawn in view of applicant's amendment.
After a careful reading of Zeng et al. (Journal of Nanoscience and Nanotechnology Vol.8, 1545-1550, 2008, cited in the office action dated 10/22/2020), a new ground(s) of rejection based on Zeng presented in this Office action in view of newly amended claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/2021 has been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (Journal of Nanoscience and Nanotechnology Vol.8, 1545-1550, 2008).
Regarding claim 1, Zeng discloses an immobilized product in which a carbon material (single-walled carbon nanotube SWNT) is immobilizing on a base material surface (Silicon) wherein the carbon material is chemically bonded directly to the base material surface via a linking group alone, wherein the 2 group, a -O-R3-O group, and a R4 group, in which the R1 to R4 each independently represent at least one selected from the group consisting of a chain alkyl group, a cyclic alkyl group, a chain alkenyl group, a cyclic alkenyl group, a chain alkynyl group, and functional groups in which at least one of a hydroxyl group, a halogen, an ester group, an ether group, a carbonyl group, an amino group, an amide group, a cyano group, a thiol group, a thioester group, and a thioether group is further bonded to the chain alkyl group, the cyclic alkyl group, the chain alkenyl group, the cyclic alkenyl group, or the chain alkynyl group (see Scheme 2).

    PNG
    media_image1.png
    181
    138
    media_image1.png
    Greyscale


Regarding claim 2, Zeng discloses a fluorine group exists on a surface of a carbon material (F-SWNT, Scheme 1) before immobilizing on the base material surface, and a -NH2 exists on the base material surface (Scheme 2) before immobilizing the carbon material.
Regarding claim 3, Zeng does not disclose a chemical group exists on a surface of the carbon and base (silicon) material before immobilizing as recited in the claims. However, because the claim is directed to a product, the limitations relating to the carbon material or base material contains a chemical group on its surface before immobilizing (process) does not have a patentable weight because the chemical group exists on the carbon or base material before immobilizing does not necessary exist on the final product after immobilizing. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. Once the 
Regarding claims 4 and 5, Zeng discloses the carbon material is carbon nanotube (single-walled carbon nanotube SWNT, Abstract and Results and Discussion).
Regarding claims 6 and 7, Zeng discloses the base material is silicon materials (See the Abstract and Results and Discussion).
Regarding claim 20, Zeng discloses an immobilized product in which a silicon material (silicon substrate/wafer) is immobilizing on a base material surface (single-walled carbon nanotube SWNTs) wherein the silicon material is chemically bonded directly to the base material surface via a linking group alone, wherein the linking group is at least one selected from the group consisting of a -NH group, a -SO group, a R2 group, a -O-R3-O group, and a R4 group, in which the R1 to R4 each independently represent at least one selected from the group consisting of a chain alkyl group, a cyclic alkyl group, a chain alkenyl group, a cyclic alkenyl group, a chain alkynyl group, and functional groups in which at least one of a hydroxyl group, a halogen, an ester group, an ether group, a carbonyl group, an amino group, an amide group, a cyano group, a thiol group, a thioester group, and a thioether group is further bonded to the chain alkyl group, the cyclic alkyl group, the chain alkenyl group, the cyclic alkenyl group or the chain alkynyl group (see Scheme 2).

    PNG
    media_image1.png
    181
    138
    media_image1.png
    Greyscale


Regarding claim 22, Zeng discloses a fluorine group exists on a surface of a carbon material (F-SWNT, Scheme 1) before immobilizing on the base material surface, and a -NH2 exists on the base material surface (Scheme 2) before immobilizing the carbon material.
Regarding claims 23 and 24, Zeng discloses the base material is carbon material (single-walled carbon nanotube SWNTs).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 20-24, filed 11/8/2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761                                                                                                                                                                                         
1/25/2022